LACOMBE, Circuit Judge.
The defendants seem to have been very careful in their inquiries as to'the right to use the infringing books, and to have acted in entire good faith. It is unfortunate that they have been deceived by the representations of the person from whom they bought; but that is no reason for refusing to complainant the relief to which it is entitled. An order for preliminary injunction may be taken; injunction not to issue for 10 days, so as to give defendants opportunity to provide themselves with other hooks.